Appeal by defendant from a judgment of the County Court, Orange County, rendered August 2, 1976, convicting him of two counts of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The tinfoil packets *656of suspected drugs were properly admitted in evidence; "the trial court had sufficient evidence to justify a factual conclusion that no tampering had occurred” (see People v Julian, 41 NY2d 340, 344). We have considered appellant’s other arguments and find them to be without merit. Latham, J. P., Cohalan, Damiani and O’Connor, JJ., concur.